Dissenting Opinion by
Spaeth, J.:
Review on certiorari is limited to the face of the record. Since the facial constitutionality of the statute would appear on the face of the record, it should be decided. (An “as applied” argument is not presented.) This issue will no longer arise since the section of the statute providing for certiorari from a magistrate’s court has been suspended. Minor Judiciary Court Appeals Act, Act of Dec. 2, 1968, P.L. 1137, No. 355, §6, 42 Pa. C. S. §3006, suspended by 19 P.S. App. R. Crim. P. 159 as being inconsistent with Pa. R. Crim. P. 67. Now appeal is the only method of review.
The proper disposition here would be to remand to the lower court to make the initial determination of constitutionality.